Joseph Scala v. Commissioner.Scala v. CommissionerDocket No. 53612.United States Tax CourtT.C. Memo 1956-100; 1956 Tax Ct. Memo LEXIS 190; 15 T.C.M. (CCH) 512; T.C.M. (RIA) 56100; April 30, 1956*190  Joseph Scala, 195 Avenue V, Brooklyn, N. Y., pro se.  Clarence P. Brazill, Esq., for the respondent.  KERN Memorandum Findings of Fact and Opinion Respondent determined a deficiency in petitioner's income tax for 1951 in the amount of $392.03 as a result of his disallowance of a loss in connection with the rental of an apartment and of itemized deductions claimed by petitioner on account of contributions, interest, taxes, medical expenses and miscellaneous deductions. Findings of Fact Petitioner lives in Brooklyn, New York, and filed his Federal income tax return for the taxable year with the collector of internal revenue for the first district of New York. Petitioner owned, in the taxable year, a two-family frame house which was at that time about 25 years old. In one part of the house containing five rooms petitioner and his immediate family lived. He leased the other part of the house containing four rooms to his brother-in-law for $40.00 per month. The record herein does not show the amount, if any, of the depreciation properly chargeable to this property by petitioner in the taxable year. Petitioner's expenditures during the taxable year for repairs, *191  heating, electricity, water and insurance properly allocable to that part of this property which was leased by him were not in excess of the total rentals received by him in the taxable year. Petitioner sustained no deductible rental loss during the taxable year. Petitioner made deductible charitable contributions during the taxable year in the total amount of $200. Petitioner made payments on account of interest during the taxable year in the total deductible amount of $165.94. Petitioner paid taxes during the taxable year in the total deductible amount of $239.58. During the taxable year petitioner incurred and paid deductible miscellaneous business expenses in the total amount of $76.50. During the taxable year petitioner paid medical and dental expenses in the total amount of $445.00. Opinion KERN, Judge: In this case petitioner appeared without counsel, and also without adequate books and records. Counsel for respondent cooperated in a praiseworthy manner with the Court in an effort to establish the facts. Petitioner had with him some fragmentary records and receipts but relied largely on his own oral testimony to justify the items here in dispute. On the whole we*192  were impressed by his candor and desire to give true testimony. However, without the assistance of counsel and lacking as he did the possession of receipts and other written evidence as to the items in question, his testimony was nebulous in many respects. We have considered the record herein carefully and sympathetically. From such consideration we have reached the conclusions of fact stated in our findings which dispose of the issues in this case. Decision will be entered under Rule 50.